Citation Nr: 0911280	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of death pension 
benefits in the amount of $26,547.00.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
September 1951.  He died in June 1997.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 decision by the Committee 
on Waivers and Compromises of the VA Pension Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

In August 2002, the RO in Louisville, Kentucky, awarded the 
appellant a VA death pension, effective March 1, 2002.

In an October 2006 decision, the Louisville RO terminated the 
appellant's death pension benefits effective November 1, 
2002.  This termination created an overpayment of death 
pension benefits in the amount of $26,547.00.  In March 2007, 
the Committee on Waivers and Compromises of the VA Pension 
Center at the Department of VA RO in Milwaukee, Wisconsin 
denied a waiver of overpayment of death pension benefits in 
the amount of $26,547.00.  The appellant perfected an appeal 
of that denial. 


FINDINGS OF FACT

1.  In October 2006, based on information showing that the 
appellant had income in 2002, her VA death pension award was 
retroactively reduced effective November 1, 2002, giving rise 
to an overpayment in the amount of $26,547.00.

2.  The overpayment was validly created.

3.  The creation of the overpayment was not due to the 
appellant's fraud, misrepresentation, or bad faith.

4.  The appellant was at fault with respect to the creation 
of the overpayment by failing to inform VA of her income.

5.  There was fault on the part of VA with respect to the 
creation of the overpayment because it does not appear that 
VA ever asked the appellant to provide income information for 
almost three years after the initial award of death pension 
benefits.

6.  Recovery of the overpayment would not defeat the purpose 
of paying VA death pension benefits.

7.  Allowing the appellant to retain the benefits she 
erroneously received would result in unjust enrichment to the 
appellant.

8.  The appellant did not relinquish a valuable right or 
incur a legal obligation based on the overpayment of 
$26,547.00.

9.   Recovery of the overpayment will cause the appellant 
undue hardship.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $26,547.00 was 
validly created.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 3.4, 3.57 
(2008); Schaper  v. Derwinski, 1 Vet. App. 430, 434-35 
(1991); VAOPGCPREC 6- 98 (April 24, 1998).

2.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).

3.  Recovery of an overpayment of death pension benefits in 
the amount of $26,547.00 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks a waiver of overpayment of death pension 
benefits in the amount of $26,547.00.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).  The Board must make a determination as to the 
applicability of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  In October 2006, the appellant was informed of 
the termination of death pension benefits effective November 
1, 2002, and the creation of the overpayment.  The appellant 
filed a request for wavier of the overpayment.  The RO 
provided the appellant a copy of a statement of the case 
(SOC) in August 2007, which informed her of the criteria to 
be applied in determining whether recovery of the overpayment 
was against equity and good conscience.  The Board finds, 
therefore, that as a practical matter VA has informed the 
appellant of the evidence needed to substantiate her claim.

In addition, the RO obtained evidence concerning the 
appellant's monthly income and expenses in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship.  The appellant has cooperated in this 
effort.  The appellant provided evidence, including a 
Financial Status Report (VA Form 20-5655), as well as written 
argument.  The appellant has not identified any outstanding 
evidence.

The appellant was provided with ample opportunity to submit 
evidence and argument in support of her claim.  The appellant 
has not requested a Board hearing.

Relevant law and regulations

Pension

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or non-service-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the non-service-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate (MAPR) applicable to the surviving spouse's 
circumstances.  The MAPR is adjusted from year to year.  

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  
See 38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  
Recurring income means income which is received or 
anticipated in equal amounts and at regular intervals (e.g., 
weekly, monthly, quarterly, etc.) and which will continue 
throughout an entire 12-month annualization period.  The 
amount of recurring income for pension purposes will be the 
amount received or anticipated during a 12-month 
annualization period.  See 38 C.F.R. § 3.271(a)(1) (2008).  
Old age and survivor's insurance and disability insurance 
under title II of the Social Security Act is not excluded 
from income.  See 38 C.F.R. § 3.272(2008); see also 38 C.F.R. 
§ 3.262(f) (2008).  

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.

"Equity and good conscience" involves a variety of 
elements:  (1) Fault of the debtor, where the actions of the 
debtor contribute to creation of the debt;               (2) 
Balancing of faults, weighing fault of the debtor against VA 
fault; (3) Undue hardship, whether collection would deprive 
debtor or family of basic necessities;  (4) Defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
Unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; and (6) Changing position to 
one's detriment, reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not all inclusive.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, 
therefore, placed upon the elements of the fault of the 
debtor and undue hardship.  38 C.F.R. § 1.965(a).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided); see also VAOPGCPREC 6-98 
(holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered). For obvious 
reasons, in the absence of a valid debt, no further inquiry 
is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation. 
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2008); see also Ridings v. Brown, 6 Vet. App. 544 
(1994) (holding that the Board must independently address the 
matter of bad faith before addressing whether waiver would be 
appropriate).

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).  The resolution of this 
question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
veteran changed his position to his detriment as a result of 
the overpayment.

The Board will address these three areas of consideration in 
turn.

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  The appellant has not presented any cogent argument 
on validity of the debt.  Therefore, the appellant has not 
challenged the validity or creation of the overpayment.  
Rather, she contends that waiver should be granted on the 
basis of hardship, which will be more fully discussed below.  
The matter of the validity of the indebtedness is therefore 
not at issue.  The Board additionally observes that the 
amount of the overpayment, $26,547.00, appears to have been 
correctly calculated.

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(b).  The Committee determined that the 
appellant had not demonstrated bad faith in creating the 
overpayment.  It is, however, the Board's responsibility to 
consider the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  An appellant's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  See Richards v. Brown, 
9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the August 2007 SOC indicates that the appellant was 
notified in the August 18, 2002, letter granting entitlement 
to VA death pension benefits of her responsibility to report 
any income (that letter is not of record), there is no 
indication that she in fact read and willfully disregarded 
this information purportedly provided by VA.  The evidence 
does not indicate that the appellant deliberately acted with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences.  It appears, instead, that the error was 
of omission rather than commission.  

The Board finds, therefore, that the appellant did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to six enumerated elements, which include fault of 
veteran and undue hardship.  See 38 C.F.R. § 1.965(a); see 
also Cullen v. Brown, 5 Vet. App. 510 (1993) (when 
determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990).  Fault should initially be considered relative to the 
degree of control the appellant had over the circumstances 
leading to the overpayment.  
If control is established, even to a minor degree, the 
secondary determination is whether the appellant's actions 
were those expected of a person exercising a high degree of 
care, with due regard for the appellant's contractual 
responsibility to the government.  The age, financial 
experience, and education of the appellant should also be 
considered in these determinations.

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances that will affect her 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is no evidence 
that the appellant actually read and disregarded information 
supplied by VA concerning the effect of changes in her income 
on her VA benefits and the requirement that she report such 
changes.  However, although this may lead to a conclusion 
that bad faith did not exist, it does not absolve the 
appellant of fault.  See Jordan v. Brown, 10 Vet. App. 171 
(1997) (professed ignorance of the controlling regulation or 
the failure to read relevant notices does not alleviate 
fault).  Even if the appellant did not read the instructions 
from VA, persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the (r)egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

The overpayment is not solely due to the appellant's failure 
to report the fact that she had income in 2002.  In that 
regard, it does not appear that VA ever asked the appellant 
to provide income information for almost three years after 
the initial award of death pension benefits even though VA 
generally asks the recipients of VA pension benefits to 
provide current income information on recurring basis.  
Therefore, VA is partially at fault in the creation of this 
overpayment.

Regarding the element of defeating the purpose of the 
intended benefit, the purpose of a death pension is to 
provide income to a surviving spouse of a disabled wartime 
veteran who has limited means.  This particular element is 
not relevant to this claim because the appellant is not 
presently receiving VA pension benefits.  Such payments were 
terminated retroactively to November 2002 because of the 
appellant's improved financial circumstances.  Therefore, 
recovery of the overpayment would not nullify the objective 
for which the pension payments were intended.

The Board further finds that failure to make restitution of 
the overpayment would result in unjust enrichment to the 
appellant.  In effect, a waiver of this overpayment would 
allow the appellant to realize a gain (receipt of pension 
benefits paid that she was not entitled to based on income 
limitations) based on her failure to timely notify VA of her 
receipt of income.  The appellant continued collecting her 
pension payments for almost four years after she received 
income in 2002.  Allowing the appellant to realize any gain 
from such conduct would clearly result in unjust enrichment.

The Board also has considered the factor of whether the 
appellant's reliance on the pension benefits caused her to 
change her position to her detriment.  However, there is no 
evidence of record indicating that receipt of pension 
benefits otherwise caused the appellant to relinquish a 
valuable right or to incur a legal obligation.  For example, 
although the appellant has many obligations to include 
primary and secondary mortgages, there is no indication that 
she incurred a legal obligation, such as a mortgage, in 
reliance on the fact that she was receiving VA death pension 
benefits.

The appellant's financial status report dated in February 
2007 reflects that her monthly expenses of approximately 
$2700 greatly exceed her monthly income of approximately 
$900.  By the same token, her financial status report dated 
in April 2007 reveals that her monthly expenses of 
approximately $2450 greatly exceed her monthly income of 
approximately $1900.  She also reported having assets valued 
at $100,000 - primarily the value of her home along with the 
nominal value of her car.  While it appears that the 
appellant reported her utility expense of $250 a month twice, 
which if true would mean her monthly expenses are only 
approximately $2200, there is no indication that any of her 
monthly expenses are in and of themselves frivolous.  The 
Board also notes that $600 of her monthly income is 
assistance from her family, as opposed to Social Security 
benefits, and that the appellant may not be able to rely on 
assistance from her family because her family is under no 
legal obligation to assist her.  In short, at best, her 
monthly expenses exceed her monthly income by approximately 
$300 a month.

In light of the above, the Board finds that recovery of the 
overpayment would cause an undue hardship, depriving the 
appellant of basic necessities.

Although the Board has considered the appellant's fault in 
the creation of the indebtedness, as well as the fact that 
she was unjustly enriched via the overpayment from VA, the 
fact remains that VA is partially at fault in the creation of 
this overpayment and that, more importantly, she is evidently 
unable to repay any part of the charged indebtedness.  
Considering her straitened circumstances, the Board believes 
that the element of financial hardship trumps the other 
elements.

Accordingly, the Board concludes that waiver of recovery of 
this overpayment is in order, based on the standard of equity 
and good conscience.  38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the overpayment of VA death pension 
benefits in the amount of $26,547.00 is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


